Case 2:19-cv-00092-JRG-RSP Document 393 Filed 05/03/21 Page 1 of 15 PageID #: 18892



                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE EASTERN DISTRICT OF TEXAS
                                          MARSHALL DIVISION

       TEAM WORLDWIDE CORPORATION,                          §
                                                            §
                    Plaintiff,                              §
                                                            §
       v.                                                   §       Case No. 2:19-cv-00092-JRG-RSP
                                                            §        LEAD CASE
       ACADEMY, LTD d/b/a ACADEMY                           §
       SPORTS + OUTDOORS,                                   §
                                                            §
                    Defendant.                              §

                                   REPORT AND RECOMMENDATION

             Before the Court are four motions:

   •         Motion for Summary Judgement on Marking (“Marking Motion”), filed by Defendants

             Academy Ltd. d/b/a Academy Sports + Outdoors; Ace Hardware Corporation;

             Amazon.com, Inc.; Amazon.com, LLC; Bed Bath & Beyond Inc.; Costco Wholesale

             Corporation; Dick’s Sporting Goods, Inc.; Home Depot Product Authority, LLC; Home

             Depot U.S.A., Inc.; Macy’s Inc.; Macy’s.com, LLC; Target Corporation; Sears, Roebuck

             and Co.; Sears Holding Corporation; Transform SR LLC; and Transform KM LLC

             (collectively, the “Defendants”). Dkt. No. 222. Defendants move the Court to grant

             “summary judgment of no marking, precluding TWW from seeking pre-notice damages .

             . . .” Dkt. No. 222 at 5 1.

   •         Motion for Partial Summary Judgment on Willful Infringement (“Willful Infringement

             Motion”), filed by Plaintiff Team Worldwide Corporation (“TWW” or “Plaintiff”). Dkt.

             No. 207. Plaintiff moves the Court to find that the Defendants willfully infringed the




   1
       Citations are to document numbers and page numbers assigned through CM/ECF.
Case 2:19-cv-00092-JRG-RSP Document 393 Filed 05/03/21 Page 2 of 15 PageID #: 18893




          accused products containing Intex 619A or Bestway P3042 airbed pumps, at least as of the

          filing date of TWW’s Complaint. Dkt. No. 207 at 2.

   •      Motion for Summary Judgment of No Willful Infringement (“No Willful Infringement

          Motion”), filed by Defendants. Dkt. No. 217. Defendants move the Court to grant summary

          judgment of no willful infringement as to all the accused products. Dkt. No. 217 at 5.

   •      Motion for Partial Summary Judgment of No Early Priority Date (“Priority Date Motion”),

          filed by Defendants. Dkt. No. 208. Defendants move the Court to grant summary judgment

          on the priority date of asserted patent. Dkt. No. 208 at 5.

          The Marking Motion should be GRANTED. The Willful Infringement Motion should be

   DENIED. The No Willful Infringement Motion should be DENIED. The Priority Date Motion

   should be DENIED.

          I.      BACKGROUND

          In 2017, TWW brought a patent infringement action against Wal-Mart (Wal-Mart is not a

   party in the above-captioned case), alleging that Wal-Mart’s sale of airbeds with built-in housed

   air pumps infringed one or more of TWW’s patents, including U.S. Pat. No. 9,211,018 (“’018

   Patent”)—which is the patent at issue in this matter. Dkt. No. 217 at 5. On March 30, 2018, Wal-

   Mart, among others, filed an inter partes review (“IPR”) petition with the Patent Trial and Appeal

   Board (“PTAB”) challenging a number of the ’018 Patent’s claims. Id. On September 20, 2018,

   TWW and Wal-Mart settled their dispute. Dkt. No. 222 at 5. On October 29, 2018, PTAB instituted

   IPR of the ’018 Patent. See Dkt. No. 11. On October 25, 2019, the PTAB found that the ’018 Patent

   was valid. Dkt. No. 13.

          In March 2019, the Plaintiff began filing lawsuits against other retailers, including

   Defendants, alleging they were selling the same or similar airbed products it had accused Wal-



                                                    2
Case 2:19-cv-00092-JRG-RSP Document 393 Filed 05/03/21 Page 3 of 15 PageID #: 18894




   Mart of selling. Dkt. No. 207 at 5. In April 2019, TWW filed its Proof of Claim in the Sears

   bankruptcy proceedings. Dkt. No. 251 at 4.

           II.     LEGAL STANDARDS

                   A.      Summary Judgment

           Summary judgment should be granted “if the movant shows that there is no genuine dispute

   as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

   56(a). The party opposing summary judgment must identify specific evidence in the record and

   articulate the precise way the evidence supports his or her claim. See Ragas v. Tennessee Gas

   Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998). "Only disputes over facts that might affect the

   outcome of the suit under the governing law will properly preclude the entry of summary

   judgment." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A genuine material fact

   dispute exists “if the evidence is such that a reasonable jury could return a verdict for the

   nonmoving party.” Anderson, 477 U.S. at 248.

           “By its very terms, this standard provides that the mere existence of some alleged factual

   dispute between the parties will not defeat an otherwise properly supported motion for summary

   judgment; the requirement is that there be no genuine [dispute] of material fact.” Id. at 247-48.

   The substantive law identifies the material facts, and disputes over facts that are irrelevant or

   unnecessary will not defeat a motion for summary judgment. Id. at 248. “If, after adequate time

   for discovery, a party cannot produce proof that it has facts to support its case, then the case should

   be resolved at that point, and this is true irrespective of the type of case.” Little v. Liquid Air Corp.,

   37 F.3d 1069, 1076 (5th Cir. 1994). “Summary judgment is appropriate in any case ‘where critical

   evidence is so weak or tenuous on an essential fact that it could not support a judgment in favor of

   the nonmovant.’” Little, 37 F.3d at 1075 (quoting Armstrong v. City of Dallas, 997 F.2d 62 (5th



                                                       3
Case 2:19-cv-00092-JRG-RSP Document 393 Filed 05/03/21 Page 4 of 15 PageID #: 18895




   Cir. 1993)). It should be noted, Fed. R. Civ. P. 56 does not impose a duty on the Court to "sift

   through the record in search of evidence" to support the nonmovant's opposition to the motion for

   summary judgment. Ragas, 136 F.3d at 458.

                   B.      Marking

           "Pursuant to 35 U.S.C. § 287(a), a patentee who makes or sells a patented article must mark

   his articles or notify infringers of his patent in order to recover [pre-suit] damages." Arctic Cat Inc.

   v. Bombardier Rec. Prods., 876 F.3d 1350, 1365 (Fed. Cir. 2017) (“Arctic Cat I”). Section 287(a)

   provides:

           Patentees, and persons making, offering for sale, or selling within the United States
           any patented article for or under them, or importing any patented article into the
           United States, may give notice to the public that the same is patented, either by
           fixing thereon the word "patent" or the abbreviation "pat.", together with the
           number of the patent . . . . In the event of failure so to mark, no damages shall be
           recovered by the patentee in any action for infringement, except on proof that the
           infringer was notified of the infringement and continued to infringe thereafter, in
           which event damages may be recovered only for infringement occurring after such
           notice. Filing of an action for infringement shall constitute such notice.

   “If a patentee who makes, sells, offers for sale, or imports his patented articles has not given notice

   of his right by marking his articles pursuant to the marking statute, he is not entitled to damages

   before the date of actual notice.” Arctic Cat I, 876 F.3d at 1365 (internal quotations omitted).

          “[T]he marking statute serves three related purposes: (1) helping to avoid innocent

   infringement; (2) encouraging patentees to give public notice that the article is patented; and (3)

   aiding the public to identify whether an article is patented.” Id. at 1366 (citing Nike, Inc. v. Wal–

   Mart Stores, Inc., 138 F.3d 1437, 1443 (Fed. Cir. 1998)).

          “[A]n alleged infringer who challenges the patentee's compliance with § 287 bears an initial

   burden of production to articulate the products it believes are unmarked ‘patented articles’ subject

   to § 287. To be clear, this is a low bar. The alleged infringer need only put the patentee on notice



                                                      4
Case 2:19-cv-00092-JRG-RSP Document 393 Filed 05/03/21 Page 5 of 15 PageID #: 18896




   that he or his authorized licensees sold specific unmarked products which the alleged infringer

   believes practice the patent.” Id. at 1368 (emphasis added). To prevent gamesmanship, the Court

   cannot allow “infringers to allege failure to mark without identifying any products . . . . Once the

   alleged infringer meets its burden of production, however, the patentee bears the burden to prove

   the products identified do not practice the patented invention” or are marked. See id. If the patentee

   does not make this showing, it cannot recover damages before the date of actual notice. Id. at 1368.

   “Actual notice requires the affirmative communication of a specific charge of infringement by a

   specific accused product or device.” Arctic Cat Inc. v. Bombardier Rec. Prods., 950 F.3d 860, 864

   (Fed. Cir. 2020) (“Arctic Cat II”) (citing Amsted Indus. Inc., v. Buckeye Steel Castings Co., 24

   F.3d 178, 187 (Fed. Cir. 1994)); see also Gart v. Logitech, Inc., 254 F.3d 1334, 1346 (Fed. Cir.

   2001) (citing SRI Int’l, Inc. v. Advanced Tech. Labs., Inc., 127 F.3d 1462, 1470 (Fed. Cir. 1997)).

          However, a “patentee's licensees must also comply with § 287, because the statute extends

   to persons making or selling any patented article for or under [the patentee].” Arctic Cat I, 876

   F.3d at 1365. When “third parties are involved, courts may consider ‘whether the patentee made

   reasonable efforts to ensure compliance with the marking requirements.’” Id. at 1366 (quoting

   Maxwell v. J. Baker, Inc., 86 F.3d 1098, 1111–12 (Fed. Cir. 1996)). Again, non-compliance by

   either the patentee or its licensees “preclude recovery of damages only . . . for any time prior to

   compliance with the marking or actual notice requirements of the statute.” Am. Med. Sys., Inc. v.

   Med. Eng'g Corp., 6 F.3d 1523, 1537 (Fed. Cir. 1993).

                  C.      Willful Infringement

          “The subjective willfulness of a patent infringer, intentional or knowing, may warrant

   enhanced damages, without regard to whether his infringement was objectively reckless.” Halo

   Electronics, Inc. v. Pulse Electronics, Inc., 136 S.Ct. 1923, 1926 (2016). Willfulness and enhanced



                                                     5
Case 2:19-cv-00092-JRG-RSP Document 393 Filed 05/03/21 Page 6 of 15 PageID #: 18897




   damages are two separate but related issues. See SRI International, Inc. v. Cisco Systems, Inc.,

   2019 WL 1271160, at *10 (Fed. Cir. 2019) (“Enhanced damages under § 284 are predicated on a

   finding of willful infringement.”). For an accused infringer to willfully infringe, the risk of

   infringement must either be “known or so obvious that it should have been known to the accused

   infringer.” In re Seagate Tech., LLC, 497 F.3d 1360, 1371 (Fed. Cir. 2007) (en banc); WCM Indus.,

   Inc. v. IPS Corp., 721 F. App’x 959, 970 (Fed. Cir. 2018). To have a finding of willful

   infringement, the infringing party must have knowledge of the patent. WBIP, LLC v. Kohler Co.,

   829 F.3d 1317, 1341 (Fed. Cir. 2016); State Indus., Inc. v. A.O. Smith Corp., 751 F.2d 1226, 1236

   (Fed. Cir. 1985). The willfulness determination should be decided by the jury when genuine

   disputes of material fact are present. Exmark Manufacturing Company Inc. v. Briggs & Stratton

   Power Products Group, LLC, 879 F.3d 1332, 1353 (Fed. Cir. 2018).

          III.   ANALYSIS

                 A.       MARKING MOTION (DKT. NO. 222)

          Defendants argue that “TWW should be precluded from seeking damages prior to the date

   of actual notice to each Defendant because TWW failed to mark substantially all of its licensed

   products in compliance with 35 U.S.C. § 287.” Dkt. No. 222 at 5. Defendants contend that TWW

   should have marked products sold by Wal-Mart, since Wal-Mart was allegedly TWW’s licensee

   and sold products that were allegedly covered by the ’018 Patent. See id. at 8. To support their

   proposition, the Defendants point to the settlement agreement between TWW and Wal-Mart which




                                                  6
Case 2:19-cv-00092-JRG-RSP Document 393 Filed 05/03/21 Page 7 of 15 PageID #: 18898




   contemplates Wal-Mart’s sale of “Covered Products 2.” See Dkt. No. 222-5 at §§ 1.5, 4.1.

   Defendants assert TWW has not submitted any evidence that it marked the “Covered Products” or

   took reasonable efforts to require others to mark the “Covered Products.” Dkt. No. 222 at 9.

   Defendants contend that since TWW has not marked the “Covered Products,” or submitted

   evidence of reasonable efforts to mark the “Covered Products,” they are prohibited from seeking

   pre-suit damages. See id. at 10–11 (citing Am. Med. Sys., Inc. v. Med. Eng'g Corp., 6 F.3d 1523,

   1537-38 (Fed. Cir. 1993).

            TWW responds that it can meet its burden by “showing its affirmative compliance with 35

   U.S.C. § 287(a).” Dkt. No. 242 at 4. First, TWW argues that the Marking Motion should be denied

   because the “Defendants have failed to fulfill their ‘responsibility of providing a well-supported

   motion for summary judgment’ and meet their obligation ‘to point to portions of the record

   evidence that demonstrate why [they are] entitled to summary judgment.’” Dkt. No. 242 at 9

   (citations omitted). Second, TWW argues that it “can demonstrate that it affirmatively complied

   with the marking statute.” Id. at 12. TWW contends its summary judgment evidence is sufficient

   for a reasonable jury to find that TWW marked the “Covered Products.” See id. at 13.

            As an initial matter, the Court must determine whether the Defendants have adequately met

   their “burden of production to articulate the products it believes are unmarked ‘patented articles’

   subject to § 287.” Arctic Cat I, 876 F.3d at 1368. Indeed, Defendants have met their burden.

   Defendants have adequately specified the patented articles it believes were unmarked as well as



   2
     “Covered Products” are defined in the TWW-Wal-Mart settlement agreement as “units of built-in electric pump air
   beds offered for sale and/or sold at retail by Walmart either in the past or in the future prior to the expiry of the
   Licensed Patents that were accused of infringement of one or more Asserted Claims in the Action as well as any airbed
   that incorporates the same or substantially the same pump as products accused in the Action, including but not limited
   to any such units supplied at wholesale to Walmart by Suppliers. Alternative Designs are considered Covered Products
   only if they are found to infringe an Asserted Claim in the Binding Arbitration under Article 5 of this Agreement, If
   Airbeds that include an Alternative Design are determined to be non-infringing products pursuant to Binding
   Arbitration under Article 5 of this Agreement, those airbeds will not be ‘Covered Products.’” Dkt. No. 222-5 § 1.5.

                                                             7
Case 2:19-cv-00092-JRG-RSP Document 393 Filed 05/03/21 Page 8 of 15 PageID #: 18899




   the timeframe these products should have been marked. Dkt. No. 222 at 8 (“TWW and its licensee

   failed to . . . consistently mark substantially all ’018 Products since September 21, 2018 . . . . TWW

   submitted no evidence to support that any Licensed Wal-Mart Products 3 were marked.”).

   Defendants have shown that Wal-Mart and TWW entered into a licensing agreement, in which

   “TWW [] grants Walmart a nonexclusive limited license to the Licensed Patents as to the Covered

   Products.” Dkt. No. 222-5 § 4.1. Additionally, TWW accepted Defendants’ proposition that it

   entered into a non-exclusive license with Wal-Mart, Wal-Mart was selling “Covered Products,”

   and that Wal-Mart was not obligated to mark any “Covered Products.” Dkt. No. 242 at 5 (Plaintiff

   did not dispute Defendants’ Statement of Undisputed Materials Facts No. 2). Defendants have

   clearly articulated the products they believe should have been marked and even identified the

   timeframe where there was an obligation to mark. Thus, Defendants have carried their burden.

           On the other hand, TWW argues that since the “Defendants present no . . . image of a Wal-

   Mart product licensed by TWW without proper patent marking” they have not met their burden.

   Dkt. No. 242 at 9. TWW has misunderstood the standard articulated in Arctic Cat I. Defendants

   only need to put TWW on notice as to the products it alleges practice the patent-in-suit that are

   unmarked. Arctic Cat I, 876 F.3d at 1368 (“The alleged infringer need only put the patentee on

   notice that he or his authorized licensees sold specific unmarked products which the alleged

   infringer believes practice the patent.”). As discussed above, Defendants have sufficiently put

   TWW on notice by stating the airbed pump models it contends were unmarked.

           TWW has not presented any evidence to support its position that the accused unmarked




   3
     Defendants define the “Licensed Wal-Mart Products” as including “at least the following products, in addition to
   products supplied by Boyd and other vendors: from Bestway: air beds with pump model P3042; from Coleman: air
   beds with pump models 110, 111, 120, 5111, 132RV, 2110 F1, 2110RF F1, 2110RF F2, 231RVW RF F1, 232RV,
   232RV F2, 233RVW, 3111RFi NW F2, 4D BIP, CPX, CT-CO-2489, HB-511B, HB-511N1B, R111, R2110, R231,
   R3111; and from Intex: air beds with pump model 619A.” Dkt. No. 222 at 5 n. 2.

                                                           8
Case 2:19-cv-00092-JRG-RSP Document 393 Filed 05/03/21 Page 9 of 15 PageID #: 18900




   products were marked. The only evidence TWW presents 4 to support its position is deposition

   testimony from a TWW employee that “ (1) ‘all [TWW] products are marked with patent

   information’ and that (2) ‘[TWW’s] policy [to mark its own products] for a long time.’” Dkt. No.

   242 at 12 (alterations in original) (citing Dkt. No. 242-1 at 4–6). This evidence, however, does not

   create a genuine issue of material fact. Whether TWW marks the products it sells or it sells through

   its vendors/suppliers is not in question, the issue the Defendants raise was whether the “Licensed

   Wal-Mart Products” sold by Wal-Mart (a licensee) from September 20, 2018 to March 19, 2019

   were marked. TWW never addresses this question squarely. TWW argues several collateral points

   that do not bear on the merits of whether the “Licensed Wal-Mart Products” sold by Wal-Mart

   from September 20, 2018 to March 19, 2019 were marked. See generally id. at 9–13; see also Dkt.

   No. 314 at 2–3. TWW also offers unsupported conclusory statements. See generally id. TWW did

   not deny 5, argue, or produce evidence whether the “Licensed Wal-Mart Products” should have

   been marked, were marked (other than TWW’s argument that it has a long-standing policy to mark

   its own products), made reasonable efforts to mark the accused unmarked products, or whether the

   “Licensed Wal-Mart Products” did not practice 6 the patent-in-suit.

            Since the Defendants have met their burden and TWW has failed to produce sufficient

   evidence to show a genuine issue of fact, the No Marking Motion should be granted. Therefore,

   TWW is precluded from seeking pre-suit damages.




   4
     Defendants also supply photos of marked TWW products from one of the Defendants’ website as proof that TWW
   marks its products. First, these photos were taken on “1/23/2021” which is outside of the period the Defendants allege
   that TWW failed to mark products. Second, the photo was taken from one of the Defendants’ websites not a Wal-Mart
   website or store, which are the products that are allegedly unmarked. See generally Dkt. No. 242-3.
   5
     TWW seemingly agreed with the Defendants that the Licensed Wal-Mart Products should have been marked. Dkt.
   No. 242 at 9 (“Defendants present no evidence—not even a single image of a Wal-Mart product licensed by TWW
   without proper patent marking.”).
   6
     It bears noting that TWW has filed a Motion for Summary Judgment of Infringement directed to many of the
   products the Defendants assert are unmarked. Dkt. No. 203.

                                                             9
Case 2:19-cv-00092-JRG-RSP Document 393 Filed 05/03/21 Page 10 of 15 PageID #:
                                  18901



                B.      WILLFUL INFRINGEMENT MOTION (DKT. NO. 207)

        TWW argues “there is no dispute by Defendants that [the Intex 619A Pump and the

Bestway P3042P Pump] . . . infringe claims 1, 7, and 11-14 (“Asserted Claims”) of the U.S. Patent

No. 9,211,018 B2.” Dkt. No. 207 at 2. TWW states that the “Defendants have been aware of the

Intex 619A Pump’s and the Bestway P3042 Pump’s infringement of the ’018 Patent since at least

the filing of TWW’s Complaint.” Id. TWW identifies a document attached to its originally filed

Complaint that TWW argues gave the Defendants knowledge of “Intex’s and Bestway’s express

admissions of infringement as to the Intex 619A Pump and the Bestway P3042.” Id. at 8.

        Defendants argue that TWW has not proven by a preponderance of evidence that

“Defendants undertook subjectively willful or egregious conduct after TWW filed the Complaints

and Proof of Claim on March 21, 2019 and April 10, 2019, respectively.” Dkt. No. 251 at 6.

Defendants argue “their existing invalidity defenses” are evidence of a “good-faith belief of [the

’018 Patent’s] invalidity.” Id. at 8.

        A reasonable jury could find that the Defendants did not willfully infringe the ’018 Patent

because of the Defendants’ alleged good-faith belief in the ’018 Patent’s invalidity. Whether the

Defendants actually hold a good-faith belief in the ’018 Patent’s invalidity is a matter for the fact

finders to decide. Furthermore, “under Halo, the district court no longer determines as a threshold

matter whether the accused infringer's defenses are objectively reasonable. Rather, the entire

willfulness determination is to be decided by the jury.” Exmark Mfg. Co. v. Briggs & Stratton

Power Prods. Grp, LLC, 879 F.3d 1332, 1353 (Fed. Cir. 2018); see also Polara Engineering Inc.

v. Campbell Co., 894 F.3d 1339, 1353 (Fed. Cir. 2018) (“Willful infringement is a question of fact

reviewed for substantial evidence following a jury trial.”). For the reasons discussed above, the

Willful Infringement Motion should be denied.



                                                 10
Case 2:19-cv-00092-JRG-RSP Document 393 Filed 05/03/21 Page 11 of 15 PageID #:
                                  18902



                C.      NO WILLFUL INFRINGEMENT MOTION (DKT. NO. 217)

        Defendants argue “there is no evidence that Defendants had pre-suit knowledge of the

patent or alleged infringement” and “there is no evidence that Defendants’ post-suit conduct is

subjectively willful.” Dkt. No. 217 at 5.

                        i.    Pre-Suit Willful Infringement

        In view of the Court’s recommendation on the Marking Motion, TWW’s claims of pre-suit

willful infringement should be moot.

                        ii.   Post-Suit Willful Infringement

        Defendants argue that TWW fails “to identify any evidence of subjectively willful or

egregious conduct by the Defendants after it filed the complaint.” Dkt. No. 217 at 11. Defendants

contend that due to “the ‘particular circumstances’ of this case, including Defendants’ good-faith

belief in its non-infringement and invalidity positions, nothing amounts to the ‘egregious’ or

‘wanton’ conduct necessary for willfulness.” Id. Defendants reason that since they “formed a good-

faith belief that the ’018 Patent was not infringed and was invalid, as set out in their Answers,

Non-Infringement Contentions (‘NICs’), and Invalidity Contentions (‘IVCs’)” they cannot be

willfully infringing. Id.

        TWW responds that “Defendants’ post-suit knowledge and actions meet the standard for

willful infringement.” Dkt. No. 280-1 at 14. TWW argues that a reasonable jury could find that

the Defendants willfully infringed the asserted patent because the Defendants “made no efforts to

stop selling the infringing products or even contact[] its [airbed pump] manufacturers to inquire

about the issue of patent infringement.” Id. (citing Dkt. No. 240-5 at 4–10). TWW also argues that

“Defendants’ lack of reasonable defenses” could lead a reasonable jury to conclude that

Defendants willfully infringed the asserted patent.



                                                11
Case 2:19-cv-00092-JRG-RSP Document 393 Filed 05/03/21 Page 12 of 15 PageID #:
                                  18903



       A reasonable jury could find that the Defendants purposely or knowingly failed to conduct

a reasonable inquiry into the merits of TWW’s patent infringement claims. Continuing sale of an

accused product when considered with other facts and circumstances can be considered willfully

infringing behavior. See Packet Intelligence LLC v. NetScout Sys., 965 F.3d 1299, 1315-1316 (Fed.

Cir. 2020), cert. denied (“NetScout contests that its executives' lack of knowledge regarding the

patents and continued infringing activity after this suit was filed cannot support willfulness. Packet

Intelligence responds that the jury's willfulness verdict was supported by substantial evidence and

should be accorded deference. We agree with Packet Intelligence.”). Continuing sales without an

adequate inquiry into whether the airbed pumps at issue infringed may be conduct from which a

jury could infer willful infringement. TWW makes an argument, which is supported by evidence,

that the Defendants did not reasonably investigate allegations of patent infringement, by not

reaching out to at least one airbed pump manufacturer to investigate or otherwise stop the flow of

accused products to the Defendants. Dkt. No. 240-5 at 3–4. TWW contends that since this behavior

occurred after the Defendants had actual knowledge of the patent-in-suit it evidences subjective

willfulness by the Defendants. Whether the Defendants took reasonable steps to investigate the

merits of TWW’s claims is a genuine question of material fact for the jury to decide.

       There is also a genuine question of fact over whether Defendants hold their patent

infringement defenses in good faith. TWW contends that Defendants “lack [] reasonable

defenses,” on the other hand, Defendants maintain they “formed a good faith belief that the ’018

Patent was not infringed, based on affirmative arguments . . . as set out in Defendants’ expert

reports and NICs.” Dkt. No. 280-1 at 14; Dkt. No. 217 at 12. Accordingly, the No Willful

Infringement Motion should be denied.




                                                 12
Case 2:19-cv-00092-JRG-RSP Document 393 Filed 05/03/21 Page 13 of 15 PageID #:
                                  18904



               D.     PRIORITY DATE MOTION (DKT. NO. 208)

       Defendants ask the Court to determine:

               (1)     Whether the ’760 Patent supports an earlier priority date for
               the Asserted Claims.
               (2)     Whether TWW is barred as a matter of law from relying on
               the Foreign Evidence to establish an earlier priority date, given that:
               (a) the September 2000 Evidence was developed and maintained
               exclusively at TWW, in either Taipei, Taiwan or Dongguan City,
               China; (b) TWW has produced no evidence that named inventor Mr.
               Cheng Chung (“Tony”) Wang was diligent in reducing the claimed
               invention to practice any time between September 27, 2000 and the
               December 18, 2000 filing date of the ’018 Patent; and/or (c) even if
               TWW could rely on it, the September 2000 Evidence provides no
               support for the “wholly” recessed limitation recited in every
               Asserted Claim.

Dkt. No. 208 at 5. In other words, the Defendants ask the Court to decide the priority date of the

’018 Patent. Id. Defendants argue that TWW is not entitled to a priority date of April 4, 2000 or

September 27, 2000 since 35 U.S.C. § 104 prohibits TWW from relying on foreign evidence to

establish an earlier priority date of the asserted claims. Dkt. No. 208 at 12–13. Defendants also

contend that TWW cannot provide evidence of an actual reduction to practice or diligence. See id.

at 14–15.

       Defendants’ Priority Date Motion fails since it does not comply with Fed. R. Civ. P. 56(a).

Fed. R. Civ. P. 56(a) provides:

               (a)     Motion for Summary Judgment or Partial Summary
               Judgment. A party may move for summary judgment, identifying
               each claim or defense — or the part of each claim or defense —
               on which summary judgment is sought. The court shall grant
               summary judgment if the movant shows that there is no genuine
               dispute as to any material fact and the movant is entitled to judgment
               as a matter of law. The court should state on the record the reasons
               for granting or denying the motion.

(emphasis added). Defendants have not identified the claim or defense that would be implicated

by deciding the ’018 Patent’s priority date. Defendants only ask the Court to make a ruling on the


                                                 13
Case 2:19-cv-00092-JRG-RSP Document 393 Filed 05/03/21 Page 14 of 15 PageID #:
                                  18905



priority date and do not assert how deciding the priority date would affect the merits of the case.

        Furthermore, in the context of the Priority Date Motion, TWW’s diligence is not at issue.

See Monsanto Co. v. Mycogen Plant Science, Inc., 261 F.3d 1356, 1362–63 (Fed. Cir. 2001) (“[A]

showing of diligence is necessary for a party who was first to conceive but second to reduce to

practice.”). To necessitate that TWW show diligence there must be an antedating reference;

Defendants’ Priority Date Motion does not allege there is an antedating reference. See ATI Techs.

ULC v. Iancu, 920 F.3d 1362, 1369 (Fed. Cir. 2019) (“The diligence requirement implements the

principle that, to antedate a reference, the applicant must not only have conceived the invention

before the reference date, but must have reasonably continued activity to reduce the invention to

practice.”).

        Defendants’ request is akin to a declaratory judgment as to the priority date of the ’018

Patent, but it is not a proper summary judgment motion under Fed. R. Civ. P. 56. The Court should

not rule on issues that have not been identified as bearing on the merits of the case. Accordingly,

the Priority Date Motion should be denied.

        IV.    CONCLUSION

        For the reasons assigned above, the Marking Motion should be GRANTED; the Willful

Infringement Motion should be DENIED; the No Willful Infringement Motion should be

DENIED as to post-suit willful infringement; and the Priority Date Motion should be DENIED.

        A party’s failure to file written objections to the findings, conclusions, and

recommendations contained in this report by May 11, 2021 bars that party from de novo review

by the District Judge of those findings, conclusions, and recommendations and, except on grounds

of plain error, from appellate review of unobjected-to factual findings and legal conclusions

accepted and adopted by the district court. Fed. R. Civ. P. 72(b)(2); see Douglass v. United Servs.



                                                14
Case 2:19-cv-00092-JRG-RSP Document 393 Filed 05/03/21 Page 15 of 15 PageID #:
                                  18906



Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc). Any objection to this Report and

Recommendation must be filed in ECF under the event “Objection to Report and

Recommendations [cv, respoth]” or it may not be considered by the District Judge.
       SIGNED this 3rd day of January, 2012.
         SIGNED this 3rd day of May, 2021.




                                                    ____________________________________
                                                    ROY S. PAYNE
                                                    UNITED STATES MAGISTRATE JUDGE




                                              15
